Title: From George Washington to Major General Israel Putnam, 30 June–1 July 1777
From: Washington, George
To: Putnam, Israel



Dr sir
Head Quarters Middle Brook30th June[–1 July] 1777.

I rec’d yours of the 28th Inst. by Col. Hughes & thank you much for your kind congratulations.
The several reasons you mention for sending Genl Glovers Brigade to the white Plains had not escap’d me, Yet, I do not think they shou’d prevail against those, which appear’d more cogent & strong for keeping them where they are. But as you seem to consider it so essential, I

have no objection to their being detach’d on that service, without their Tents & Baggage & entirely light, If you are of opinion, that they, when so circumstanc’d, will be able to return in time for the defence of Peekskill and its dependant Posts on the approach & attempts of the Enemy to possess ’em. As to their acting on the rear of the Enemy in case they shou’d get above them, I do not apprehend any considerable advantage wou’d result from it, because I suppose whenever they undertake the Enterprize, it will be with a force too large for them to make an impression upon. If you judge it expedient to send Genl Glover down accoutred & equipped in the manner above mention’d—you will instruct him to return with all possible expedition with his force, on the earliest notice of the Enemy’s proceeding up the river, and that he may be timely advertized of such a movement, to keep good look outs & watches. The Highland passes are of such amazing importance in the present contest, that they must be defended.
I am sorry to hear the Gallies have met with such delay in equipping. do push matters & let no pains be spar’d to compleat the necessary Redoubts & Booms. We may not or may have occasion for ’em—But we shou’d be prepar’d at all Points & the sooner the better for our security.
From ev’ry appearance the Enemy are evacuating or about to leave Amboy—This indeed was expected a Day or two after their retreat thither—Yet on Thursday morning Genl Howe made a sudden & rapid March from the Town, with his whole Army as far as Westfield. His design, I’m persuaded, was to seize on the Passes on our left & to cut off if Possible, our light parties that were out & Lord Stirlings division that had been advanc’d as far as the Neighbourhood of Metuchin to support ’em. There were some smart skirmishes, but with little damage on our side, save the loss of three small Field pieces. What loss the Enemy sustain’d, remains to be ascertain’d—but from report they did not make this Maneuvre altogether with impunity. The next afternoon they return’d part of the way, ravaging & despoiling as they went, as it is confidently said, the effects of all without descrimination. Genls Scott & Conway are lying close to their lines with light Corps, to avail us of such opportunities of annoying them as may arise on their abandoning the Town—But from its situation & contiguity to Staten Island, we are rather apprehensive they will not be able to do ’em any great injury, shou’d an evacuation of the Town be their object. I am Dr sr with great esteem &c.

G. W——n


P.S. July 1st. The Enemy totally evacuated Amboy Yesterday Evening and are now encamped opposite to it on Staten Island. Genl Scot entered

it shortly after, & posting guards to secure any Stores they might have left—he withdrew his Brigade about Four Miles It being Night—He will reenter this Morning & bring off whatever he may find. You will be on your Guard.

